Citation Nr: 1130198	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990, and from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2005, the Veteran testified at a hearing before the undersigned.  

In March 2010, the Board denied the claim.  The Veteran appealed.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  The Court also dismissed the appellant's appeal pertaining to a claim of entitlement to service connection for residuals of a hysterectomy.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion granted by the Court concluded that a new examination was in order.  In light of that fact further development is in order.  

As background to this claim, the Veteran testified at a March 2005 hearing that her headaches started during her first tour of service while stationed at Ft. Gordon, Georgia.  She also testified that she was treated for headaches at Walter Reed Army Medical Center, where she was diagnosed with migraines in 1991..  Her treatment reportedly included injections.

In addition to the claimed continuity of symptoms, a former representative asserted that the appellant's headaches were medically linked to head trauma reportedly sustained in 1988.  The preponderance of the most probative evidence, however, is against this assertion.

In this regard, service treatment records note treatment for right ear trauma in March 1988.  There is, however, no indication of any complaint of headache associated with this entry or findings to that effect.  Also noted is the Veteran's treatment in April 1988 following a head-to-head collision with another person.  Examination revealed a huge hematoma on the forehead, but x-rays were negative.  The assessment was a contusion.  On another occasion in April 1988 the Veteran complained of nausea, vomiting, and a two day history of headaches.  Examination was positive for post nasal drip, and the diagnosis was an upper respiratory infection.  There is no record of a physical examination for separation from active service for either of the Veteran's tours.

A friend of the Veteran, Ms M, reports that she knew the appellant at Ft. Gordon, Georgia, and during that period the claimant complained of headaches, as well as other physical problems.  Ms M stated that the Veteran was a far different person from the vibrant personality she once was, and she still complained of headaches.  Ms M's statement does not address the term between the Veteran's separation from active service and her current situation.

In an April 2005 report the appellant's primary VA physician, Dr. C, noted the April 1988 head trauma, and opined that it was as likely as not that the Veteran's headache disorder was medically linked to the 1988 event.  In light of that opinion the Board ordered a VA examination which was conducted in November 2008.

The November 2008 VA examination report notes that the examiner conducted a thorough review of the claims file.  The examiner noted that the Veteran's medications included Zolmitriptan, Bupropion, Flunisolide, Piroxicam, and Omeprazole.  The Veteran told the examiner her headaches started in 1987, but she did not relate them to any specific event.  Although she recalled a head injury around that time, she was unable to state whether it was before or after the onset of her headaches, and she was unable to associate her headaches with her head trauma, from which she noted she experienced a loss of consciousness.  The appellant stated that she believed her headaches were related to her work in medical centers during her active service, but she could not provide any specifics for this belief.  She reported that at that time, and for the next seven to eight years, her headaches followed a stable pattern.  The location was bitemporal, frontal, behind eyes with photophobia and nausea.  They reportedly incapacitated her and she sought treatment at sick call.  She estimated they occurred bi-monthly.

The examiner reviewed the claims file which revealed normal findings at a 2002 computed tomography scan of the head.  The examiner also examined the Veteran and diagnosed a headache disorder and migraines.  Significantly, the examiner opined that it was not as likely as so that the Veteran's headaches were associated with the 1988 head trauma or otherwise related to her active service.  The examiner noted that the Veteran's own reported history did not clearly associate her headaches with the 1988 head trauma.  The examiner opined that there was no specific basis on which to find any linkage between the Veteran's headaches and the duties she performed during her active service.  As for Dr. C's 2005 opinion, the VA examiner noted that, in July 2006, Dr. C opined the Veteran's headaches were attributable to tension, allergic rhinitis, and sinusitis, which rendered Dr. C's opinions inconsistent and contradictory.

The parties to the joint motion granted by the Court concluded, however, that the findings made by the November 2008 examiner were incomplete, and that a new examination was in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the appellant and request that she identify any treatment records pertaining to care for a headache disorder since February 2009.  In particular the Board is interested in securing any evidence that would show a nexus between a current disorder manifested by headaches and her military service.  Thereafter, the RO/AMC must take appropriate action to secure all identified records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the foregoing, the RO/AMC should schedule the appellant for a VA compensation examination in order to ascertain the etiology of any diagnosed headache disorder.  The examination must be conducted by a neurologist.  The claims folder and all evidence secured must be made available to and reviewed by the examining neurologist.  Following the examination the neurologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current headache disorder is related to the appellant's active duty service.  Such an opinion must specifically acknowledge, consider and discuss the appellant's assertion that she has had headaches since her first term of service, and a friend's statement that the appellant had headaches while in the service.  In offering any opinion the neurologist must address any conflicting medical and lay evidence.  The neurologist must address whether it is at least as likely as not that any headache disorder is related to the appellant's in-service contusion, as well as whether it is at least as likely as not  that any diagnosed headache disorder in related to reported in-service job stress.  A complete rationale must be provided for any opinion offered.

3.  The RO should review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  The RO/AMC must conduct any additional development it deems is warranted.

6.  Thereafter, the RO/AMC should readjudicate the claim for entitlement to service connection for headaches.  If the benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



